TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 20, 2017



                                       NO. 03-16-00044-CV


                                   Lennis L. Nichols, Appellant

                                                  v.

                        Brent Goodger and Patrice Goodger, Appellees




       APPEAL FROM THE 22ND DISTRICT COURT OF CALDWELL COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES PURYEAR AND GOODWIN
               AFFIRMED—OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the judgment signed by the district court on December 15, 2015. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the district court’s judgment. Therefore, the Court affirms the district court’s judgment. The

appellant shall pay all costs relating to this appeal, both in this Court and in the court below.